 In the Matter of SAINTPAUL UNIONSTOCKYARDS COMPANYandPACKINGHOUSEWORKERSORGANIZINGCOMMITTEE,LOCAL 160,AFFILIATEDWITH THE C. I. O.Case No. R-3446AMENDMENT TO DIRECTION OF ELECTIONFebruary 26, 1942On February 10, 1942, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding.'On February 17,-1942, the PackinghouseWorkers Organizing Committee,Local 160, affiliated with the C. I. 0.,herein called the P. W. O. C., filed a motion requesting the Boardto strike from the ballot the name, Stockyards Industrial Union,No. 1, unaffiliated, on the ground that the latter organization is nolonger in existence.On February 18, 1942, the Board issued a notice,copies of which were duly served upon Saint Paul Union' StockyardsCompany, Stockyards Industrial Union, No. 1, unaffiliated,and theP.W. O. C., stating that on February 26, 1942, or as soon thereafteras convenient,unless sufficient cause to the contrary shall have thenappeared,the Board would amend the Direction as requested.Nosufficient cause to the contrary having been shown, the request of theY.W. O. C. is hereby granted, and the Direction will be amendedaccordingly.The Board hereby amends the aforesaid Direction of Election bystriking therefrom the words "whether they desire to be representedby Packinghouse Workers Organizing Committee, Local 160, affili-ated with the C. I. 0., or by Stockyards Industrial Union, No. 1,unaffiliated,for the purposes of collective bargaining,or by neither,"and substituting therefor the words "whether or not they desire to berepresented by Packinghouse Workers Organizing Committee, Local160, affiliatedwith the C. I. 0., for the purposes of collectivebargaining.1.98 N L R B 104039 N. L. R. B, No 46262 In the Matter of SAINT PAUL UNION STOCKY\RDS COMPANY,and PACK-TNGHOUSE WORKERS ORGANIZING COM1111TrFa, LOCAL 160, AFFILI1TE1)WITH THE C. I. O.Case No. R-3446CERTIFICATION OF REPRESENTATIVESMarch19, 19442On February 10, 1942, the National Labor Relations Board issueda Decision and Direction of Election in the above-entitled proceeding.'On February 26, 1942, the Board issued an Amendment to Directionof Electron.-Pursuant to the Direction of Election as amended, anelection by secret ballot was conducted on-March 4, 1942, under thedirection and supervision of the Regional Director for the EighteenthRegion (Minneapolis, Minnesota).On March 5, 1942, the RegionalDirector, acting pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, issuedand duly served upon the parties an Election Report.No objectionsto the conduct of the election or to the Election Report have beenfiled by any of the parties.As to the balloting and its'results, the Regional Director reportedas follows:-Total on eligibility list____________________________________260Total ballots cast-----------------------------------------230Total ballots challenged___________________________________2Total blank ballots_______________________________0Total void ballots____________________________________`____0Total valid votes counted____________________________228Votes cast for Packinghouse Workers Orgauizing Connmttee,Local 160, affiliated with the C I O______________________169Votes cast against Packinghouse Workers Organizing Com-mittee, Local 160, affiliated with the C I O______________59By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 2,as amended,i 38 N. L. R. B. 1049' 39 N. L It B 262.39 N L. It B , No. 46a.263 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDIT IS HEREBY CERTIFIEDthat Packinghouse Workers Organizing Com-mittee, Local 160, affiliated with the C. I. 0., has been designated andselected by a majority of all production and maintenance employeesof Saint Paul Union Stockyards Company, South St. Paul, Minnesota,excluding janitors, office help,clerical and supervisory employees, andwatchmen, as their representative for the purposes of collective bar-gaining, and that, pursuant to Section 9 (a) of the National LaborRelations Act, PackinghouseWorkersOrganizing Committee, Local160, affiliated with the C.I.0., is the exclusive representative of allsuch employees for the purposes of collective bargaining with respectto rates of pay, wages, hours of employment, and other conditions ofemployment.